 
 
IB 
Union Calendar No. 349
111th CONGRESS 2d Session 
H. R. 4888
[Report No. 111–604] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2010 
Mr. Hastings of Washington (for himself, Mr. Costa, Mr. Bishop of Utah, Mr. McClintock, Mrs. Lummis, Mr. Radanovich, Mrs. McMorris Rodgers, Mr. Simpson, Mr. Nunes, Mr. Chaffetz, Mr. Rehberg, and Mr. Herger) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 16, 2010
Additional sponsors: Mr. Thompson of California, Mr. Paulsen, Mr. Hunter, Mr. Walden, Ms. Giffords, Ms. Bordallo, Mr. McNerney, Ms. Zoe Lofgren of California, Ms. Baldwin, Mr. Farr, Ms. Speier, Ms. Eshoo, Ms. Woolsey, Mr. Wu, Mr. Kildee, Mr. Daniel E. Lungren of California, and Mr. Heller


September 16, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 19, 2010




A BILL 
To revise the Forest Service Recreation Residence Program as it applies to units of the National Forest System derived from the public domain by implementing a simple, equitable, and predictable procedure for determining cabin user fees, and for other purposes. 
 

1.Short title; table of contents
(a)Short titleThis Act may be cited as the Cabin Fee Act of 2010.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
Sec. 3. Cabin user fees.
Sec. 4. Cabin transfer fees.
Sec. 5. Allocation of cabin user fee and cabin transfer fee revenue.
Sec. 6. Right of appeal and judicial review.
Sec. 7. Consistency with other law and rights.
Sec. 8. Regulations.
2.DefinitionsIn this Act:
(1)AuthorizationThe terms authorized and authorization refer to the issuance of a special use permit for the use and occupancy of National Forest System land derived from the public domain by a cabin owner under the Recreation Residence Program.
(2)CabinThe term cabin means a privately built and owned recreation residence and related improvements on National Forest System land derived from the public domain that is authorized for private use and occupancy and may be sold or transferred between private parties.
(3)Cabin ownerThe term cabin owner means—
(A)a person authorized by the Secretary to use and to occupy a cabin on National Forest System land derived from the public domain; and
(B)a trust or an heir or assigns of such a person.
(4)Cabin transfer feeThe term cabin transfer fee means a fee paid to the United States upon the transfer of a cabin between private parties for money or other consideration that also includes issuance of a new permit.
(5)Cabin user feeThe term cabin user fee means an annual fee paid to the United States by a cabin owner pursuant to an authorization for the use and occupancy of a cabin on National Forest System land derived from the public domain.
(6)Current cabin user feeThe term current cabin user fee means the most recent cabin user fee, which results from an annual adjustment to the prior cabin user fee under section 3(d).
(7)LotThe term lot means a parcel of National Forest System land derived from the public domain on which a person is authorized to build, use, occupy, and maintain a cabin.
(8)National Forest System landThe term National Forest System land is limited to National Forest System land derived from the public domain.
(9)Recreation residence programThe term Recreation Residence Program means the Recreation Residence Program established pursuant to the last paragraph under the heading FOREST SERVICE in the Act of March 4, 1915 (38 Stat. 1101, chapter 144; 16 U.S.C. 497).
(10)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
(11)Typical lotThe term typical lot means a cabin lot, or group of cabin lots, in a tract that is selected for use in an appraisal as being representative of, and that has similar value characteristics as, other lots or groups of lots within the tract.
3.Cabin user fees
(a)Payment of cabin user fees
(1)Annual paymentA cabin user fee shall be paid annually by the cabin owner.
(2)InstallmentsPayment of the cabin user fee for a year may be made in two installments.
(b)Initial cabin user fees
(1)EstablishmentThe Secretary shall establish initial cabin user fees in the manner required by this subsection.
(2)Assignment to value tiersUpon completion of the current appraisal cycle, as required by paragraph (4), the Secretary shall assign each permitted lot on National Forest System land to one of five tiers based on the following:
(A)All appraised lot values shall be adjusted, or normalized, for price changes from its date of value according to the national NAHB/Wells Fargo Housing Opportunity Index prior to tier assignment.
(B)The tiers shall be established according to relative lot value, using all fully completed appraisal data with lots having the lowest adjusted appraised value assigned to Tier 1 and lots having the highest adjusted appraised value assigned to Tier 5.
(C)The number of lots (by percentage) assigned to each tier is specified in the table contained in paragraph (3).
(D)Data from incomplete appraisals may not be used to establish the fee tiers.
(E)Until assigned to a tier, permitted cabin lots, including lots with incomplete appraisals, are assigned an interim fee of $4000 or their current annual fee, indexed in accordance with subsection (d), whichever is less.
(3)Table of initial cabin user feesThe initial cabin user fees, based on the assignments made by the Secretary under paragraph (2) are as follows:


Fee TierApproximate Percent of Permits NationallyFee Amount

Tier 110%$500
Tier 235%$1,000
Tier 340%$2,000
Tier 410%$3,000
Tier 55%$4,000.
(4)Deadline for completion of current appraisal cycleThe Secretary shall complete the current appraisal cycle within three years after the date of the enactment of this Act. 
(5)Effective dateThe initial cabin user fees required by this subsection shall take effect beginning with the first calendar year beginning after the completion of the current appraisal cycle.
(c)Overpayments or underpaymentsIf, upon assignment to a tier under subsection (b), the Secretary determines that the fee charged to a cabin owner during the preceding three years resulted in an overpayment or underpayment totaling more than $500, the fee for the next three years shall be adjusted, if such a fee adjustment is requested by the Secretary or by the affected cabin owner, as necessary to correct the overpayment or underpayment. 
(d)Annual Adjustments of cabin user feeThe Secretary shall use changes in the Implicit Price Deflator for the Gross Domestic Product published by the Bureau of Economic Analysis of the Department of Commerce, applied on a five-year rolling average, to determine and apply an annual adjustment to cabin user fees.
(e)Effect of destruction, substantial damage, or loss of accessIf a cabin is destroyed or suffers substantial damage amounting to greater than 50 percent of replacement cost, or if access to a cabin is significantly impaired, whether by catastrophic events, natural causes or governmental actions, such that the cabin is rendered unsafe or unable to be occupied as a result, the Secretary shall reduce the cabin user fee for the affected lot to $100 per year. This fee shall be in effect for the remainder of the year in which the destruction occurs and until such time as the cabin may be lawfully reoccupied and normal access has been restored.
4.Cabin transfer fees
(a)Payment of cabin transfer feesIn conjunction with the transfer of ownership of any cabin and the issuance of a new permit, the transferor shall file with the Secretary a sworn statement declaring the amount of money or other value received, if any, for the transfer of the cabin. As a condition of the issuance by the Secretary of a new authorization for the use and occupancy of the cabin, the transferor shall pay, or cause to be paid, to the Secretary a cabin transfer fee in an amount determined as follows:


Consideration Received by TransferTransfer Fee Amount

$0 to $250,000$1,000
$250,000.01 to $500,000.00$1,000 plus 5% of consideration in excess of $250,000 up to $500,000
$500,000.01 and above$1,000 plus 5% of consideration in excess of $250,000 up to $500,000 plus 10% of consideration in excess of $500,000.
(b)IndexThe Secretary shall use changes in the Implicit Price Deflator for the Gross Domestic Product published by the Bureau of Economic Analysis of the Department of Commerce, applied on a five-year rolling average, to determine and apply an annual adjustment to the cabin transfer fee threshold amounts ($250,000.01 and $500,000.01) set forth in the table contained in subsection (a).
5.Allocation of cabin user fee and cabin transfer fee revenue
(a)Retained fees to cover costsSubject to subsection (b), the Secretary shall retain the amount of revenue from cabin user fees and cabin transfer fees necessary to fully cover the costs incurred by the Forest Service to administer the Recreation Residence Program. Revenue collected in excess of that amount shall be deposited in the Treasury.
(b)LimitationThe total retained by the Secretary under subsection (a) for a fiscal year may not exceed $500 per cabin. The Secretary shall use changes in the Implicit Price Deflator for the Gross Domestic Product published by the Bureau of Economic Analysis of the Department of Commerce, applied on a five-year rolling average, to determine and apply an annual adjustment to this limitation. Revenue collected from cabin user fees and cabin transfer fees in excess of this limitation shall be deposited in the Treasury.
6.Right of appeal and judicial review
(a)Right of appealNotwithstanding any action of a cabin owner to exercise rights in accordance with section 7, the Secretary shall by regulation grant the cabin owner the right to an administrative appeal of the determination of a new cabin user fee, fee tier, transfer fee, or whether or not to reduce a cabin user fee under section 3(e). Such appeal shall be pursuant to the appeal process provided under subpart C (Appeal of Decisions Relating to Occupancy and Use of National Forest System Lands) of part 251 of title 36, Code of Federal Regulations (section 251.80 et seq.).
(b)Judicial reviewA cabin owner that contests a final decision of the Secretary under this Act may bring a civil action in United States district court. The venue for actions brought before the United States District Court shall be in the United States Judicial District where the cabin is located or the permit holder resides. Nothing in this Act precludes the parties from seeking mediation.
7.Consistency with other law and rights
(a)Consistency with rights of the united statesNothing in this Act limits or restricts any right, title, or interest of the United States in or to any land or resource.
(b)Special rule for alaskaIn determining a cabin user fee in the State of Alaska, the Secretary shall not establish or impose a cabin user fee or a condition affecting a cabin user fee that is inconsistent with 1303(d) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3193(d)).
8.RegulationsThe Secretary shall promulgate regulations to carry out this Act not later than the December 31, 2012.
 

September 16, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
